Citation Nr: 0127449	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extension beyond January 31, 2000 of a 
temporary total rating based on convalescence under the 
provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1968.  

This matter come to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This legislation provided, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, all pertinent medical evidence relating 
to the veteran's claim under 38 C.F.R. § 4.30 that has been 
identified has been obtained and considered by the RO.  
Records covering the subsequent VA medical treatment of the 
veteran have also been made part of the record.  Pertinent 
surgical and follow-up treatment records for the veteran's 
surgery in December 1999 are of record.  Statements from the 
treating physician and others as to the need for physical and 
occupational therapy as well as the records of that therapy 
have been obtained.  The veteran was also afforded a VA 
examination in May 2000, in part, to determine his post-
operative condition and need for additional convalescence.  
Another VA examination was conducted in February 2001 and a 
report of that examination is also of record.  The record 
also shows that he was furnished a statement of the case in 
October 2000 and a supplemental statement of the case in 
January 2001.  These statements listed the evidence 
considered, the applicable statutory and regulatory criteria 
and the reasons and bases for the RO's decision with respect 
to his need for convalescence following surgery.  The veteran 
also had the opportunity to present his arguments at a 
hearing on appeal before the undersigned Board Member in 
September 2001, a transcript of which is of record.  

A careful review of the present record does not reflect a 
need for any additional evidentiary or procedural development 
including that under the VCAA or its implementing 
regulations, that would possibly benefit the veteran in the 
prosecution of his claim.  The veteran has not even suggested 
that any additional evidentiary development would be 
beneficial in this case.  The Board finds that the duty to 
assist and notification requirements of the VCAA and its 
implementing regulations have been substantially satisfied.  

Since the appellate record is complete with respect to the 
§ 4.30 issues further development would not serve any useful 
purpose.  Further, as there is no additional evidence 
identified that is relevant to the issue at hand, the Board 
is able to proceed with review of the veteran's claims at 
this time without prejudice to him.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2. There is no medical evidence of record demonstrating that 
the veteran had severe post-operative residuals from his 
December 1999 right forearm surgery subsequent to January 31, 
2000.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating 
based on convalescence under the provisions of 38 C.F.R. § 
4.30, subsequent to January 31, 2000, have not been met.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.30 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1968, the veteran sustained a shrapnel wound to 
the right (major) forearm with open comminuted ulna fracture.  
Rating actions in January and February 1969 assigned a 40 
percent rating for his right forearm disability from the day 
following service discharge.  His 40 percent rating has 
remained in effect over the years and is now protected under 
the provisions of 38 C.F.R. § 3.951(b).  

In November 1999, the veteran sought § 4.30 benefits advising 
the RO that he would be undergoing a bone graft on his right 
arm the following month.  He stated that he would be in a 
cast for 6 to 8 weeks and undergo rehabilitation for about 4 
months.  

A VA surgical report shows that on December 16, 1999, the 
veteran underwent an uneventful open reduction internal 
fixation of right ulna with right olecranon bone graft.  The 
veteran tolerated the procedure well and left the operating 
room in good condition.  A follow-up note of December 28, 
1999 shows the veteran was doing well with some soreness, but 
improving.  The wound was clean and dry with some edema of 
the forearm.  The proximal sutures were removed with the 
distal sutures to be removed in a week.  It was noted that 
the veteran would be unable to use the right upper extremity 
for vigorous activities for anywhere from 2 to 4 months 
depending on healing, but full recovery was expected.  

A notation on January 6, 2000 showed the veteran was doing 
well and came to have his remaining sutures removed.  His 
incision was clean and dry.  Range of motion was shown as 60 
degrees supination and 70 degrees pronation.  He was 
furnished a fracture brace and encouraged to work on range of 
motion.  It was noted that due to the aggressive nature of 
his job (sheriff) he might not be able to return to work for 
8 weeks.  

A statement in late January 2000 from the treating surgeon 
showed the veteran was progressing slowly after surgery and 
would require at least another month of therapy.  

A March 2000 VA outpatient notation shows the veteran was 
doing well in his occupational therapy.  On examination, his 
wounds were said to be well healed and 90 degrees pronation 
and 75 degrees supination were reported.  On VA examination 
in May 2000, some tenderness and soreness in the area of the 
ulna surgery were noted, but no significant post-surgical 
residuals were reported.  The veteran had limited motion in 
the elbow, lacking 20 degrees if full extension and flexing 
to 100 degrees with pain.  He was able to supinate his elbow 
to 25 degrees and pronate to 80 degrees.  The examiner noted 
some diminished grip and grasp and some diminished flexion 
and extension.  The diagnosis was residual postoperative 
shell fragment wound, right forearm, with fractured ulna.  

In addition to his VA treatment, the record shows that 
following his surgery the veteran was referred to a private 
facility by the VA for occupational therapy from February to 
April 2000.  On his initial visit in early February 2000, the 
surgery sutures were noted to be healed.  Reduced range of 
motion and grip strength were noted.  He reported difficulty 
in performing some household tasks and that he used his left 
hand more than his right.  The veteran was scheduled for 
therapy three times a week for two months with goals of 
increasing range of motion, strength and grip in the right 
upper extremity and decreasing his pain.  In early April 2000 
after completing 24 sessions, it was noted that the therapy 
goals had been met and the veteran's only remaining 
difficulty was in lifting more than 50 pounds.  

On VA examination in February 2001, the examiner noted a scar 
on the right elbow at the donor site, measuring 5.5 
centimeters.  A shrapnel wound scar on the right forearm was 
10 centimeters in length and 8.5 centimeters in width with 
decreased depression in size.  There was no breakdown of skin 
tissue at that time.  Also, there were no significant post-
surgical residuals reported following physical examination.  
The diagnosis was scar tissue secondary to donor site of the 
right elbow and also shrapnel wound scar of the right 
forearm.

A rating action in July 2001 awarded service connection and a 
10 percent rating for donor site scar of the right elbow, 
effective from the date of the veteran's December 1999 
surgery.  

The veteran, accompanied by his accredited representative, 
presented testimony at a hearing on appeal at the RO before 
the undersigned Member of the Board in September 2001.  On 
that occasion, the veteran and his representative stressed 
the nature of the surgical procedure and their feeling that 
additional convalescence was warranted.  He noted that his 
post-surgery therapy continued into April 2000.  He also 
reported that he did not have a permanent cast after surgery, 
but a removable one that he put on for 2 hours in the 
morning, 2 hours in the evening and then while he slept.  He 
reported he used the cast until the end of March 2000 and 
that he did not return to work until April 2001.  

Criteria

A temporary total convalescent rating will be assigned when 
it is established that hospital treatment for a service 
connected disability resulted in (1) surgery necessitating at 
least one month of post-hospital convalescence; (2) surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2001).  

The rating will be effective the date of hospital admission 
and will continue for a period of 1, 2, or 3 months from the 
first day of the month following hospital discharge. Id.  

Extensions of temporary total convalescent ratings for 1, 2, 
or 3 months beyond the initial 3 months may be made under 
paragraph (1), (2), or (3) of this section, and extensions of 
1 or more months up to 6 months beyond the initial 6 month 
period may be made under paragraph (2) or (3) of this section 
upon approval of the Adjudication Officer. Id.  


Analysis

The intended purpose of a temporary total evaluation under 38 
C.F.R. § 4.30 is to assist the veteran during the immediate 
post-surgical period, during which he is recovering from the 
totally disabling effects of surgery.  This temporary rating 
is not intended to continue during the period of residual 
disability after the immediate effects of surgery have 
stabilized.  

The Board has considered the medical statements indicating 
that the veteran needed additional physical and occupational 
therapy in order to return to work as well as the veteran's 
argument that he was still undergoing physical therapy when 
his convalescence benefits ended on January 31, 2000.  
However, while the record shows that the veteran was, in 
fact, undergoing such therapy, it is not shown that after 
January 31, 2000 he had the significant post-surgical 
residuals necessary to support a continuation of his 
convalescence benefits under § 4.30.  The criteria for the 
award of § 4.30 benefits have been set out above and it is 
clear from the competent medical evidence of record that the 
veteran did not meet or even approach any of these post-
surgical criteria subsequent to January 31, 2000.  

Based upon review of the evidence of record, the Board finds 
that there is no medical evidence demonstrating that the 
veteran had severe post-operative residuals from surgery, 
such as incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, an application of 
a body cast, house confinement, the continued use of a 
wheelchair or crutches, or an immobilization by cast that 
would warrant consideration of an extension of benefits 
beyond January 31, 2000 under the provisions of 38 C.F.R. § 
4.30.  Rather, the record shows that the veteran had an 
uneventful operative procedure without complications and did 
well following his surgery.  There is no competent medical 
evidence of record to support the veteran's claim for an 
extension of § 4.30 benefits beyond the January 31, 2000 date 
assigned by the RO.  Thus, the Board finds that entitlement 
to an extension of the temporary total convalescent rating is 
not demonstrated.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 61 (1991).  


ORDER

An extension beyond January 31, 2000 of a temporary total 
rating based on convalescence under the provisions of 38 
C.F.R. § 4.30 is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

